          Case 3:19-cv-01356-MEM Document 8 Filed 10/14/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

ADRIAN FELICIANO,                      :

                   Plaintiff           :   CIVIL ACTION NO. 3:19-1356

        v.                             :        (JUDGE MANNION)

SPIRIT TRIBE, INC.,                    :

                   Defendant           :

                                   ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:

       1. Plaintiff’s complaint, (Doc. 1), is DISMISSED WITHOUT
          PREJUDICE, pursuant to Federal Rule of Civil Procedure 41(b), for
          failure to prosecute.

       2. The Clerk of Court is directed to CLOSE this case.



                               s/ Malachy E. Mannion
                               MALACHY E. MANNION
                               United States District Judge



Dated: October 14, 2020
19-1356-01-ORDER
